Citation Nr: 0534863	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  00-17 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right knee. 

2.  Entitlement to service connection for arthritis of the 
right hip.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel
INTRODUCTION

The veteran had active service from July 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO).  

The Board remanded this case to the RO in July 2003 for 
additional development.  Following completion of that 
development, the case has been returned to the Board for 
appellate review.

The Board notes that the issue of entitlement to service 
connection for arthritis of the right ankle was previously on 
appeal.  In a May 2005 rating decision, service connection 
was established for degenerative joint disease of the right 
ankle and a 10 percent rating was assigned.  As such, that 
issue is no longer on appeal before the Board.  However, the 
Board finds that the issue of service connection for 
arthritis of the right knee and right hip as secondary to the 
now service-connected right ankle disability has been 
reasonably raised by the record on appeal.  See 38 C.F.R. 
§ 3.310(a) (2004); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  Since the RO has not specifically adjudicated this 
secondary service-connected claim, it is referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  The veteran's right knee is not shown to have arthritis 
that is etiologically related to active service.  

2.  The veteran's right hip is not shown to have arthritis 
that is etiologically related to active service.





CONCLUSIONS OF LAW

1.  Arthritis of the right knee was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West and Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005). 

2.  Arthritis of the right hip was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.   See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Regulations implementing the VCAA have 
been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a December 1999 letter and rating 
decision of the evidence needed to substantiate his claims, 
and he was provided an opportunity to submit such evidence.  
Moreover, in an July 2000 statement of the case and 
supplemental statements of the case issued in August 2000, 
March 2001, September 2002, January 2003, and May 2005, the 
RO notified the veteran of regulations pertinent to service 
connection claims, informed him of the reasons why his claims 
had been denied, and provided him additional opportunities to 
present evidence and argument in support of his claims.  

In March and August 2003 letters, the veteran was informed of 
VA's duty to obtain evidence on his behalf.  He was notified 
that VA would obtain all relevant service medical records, VA 
medical records, and reports of examinations or treatment at 
non-VA facilities authorized by VA.  In addition, VA would 
request other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received.  The Board also finds that the veteran was 
essentially informed that he could either submit or ask VA to 
obtain any evidence that he wanted considered in connection 
with his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (indicating that the "fourth element" of the notice 
requirement as set forth in 38 C.F.R. § 3.159(b)(1) required 
VA to request or tell the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)").

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Service medical records have been received, as have 
private treatment reports and VA outpatient treatment 
records.  In addition, the veteran was provided with VA 
examinations in July 2001 and April 2005.  Finally, the Board 
notes that pursuant to the Board's July 2003 remand, the RO 
by VA letter dated in August 2003 requested that the veteran 
provide information as well as authorizations for release of 
records for the health care providers who had rendered 
treatment to him since 1971 in order that VA could obtain 
such records.  The veteran did not respond to this request.  
As such, the Board will adjudicate the claim based on the 
current evidence of record.

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini, supra, held, in part, that 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (RO or AOJ) decision on a claim for 
VA benefits.  In this case, the December 1999 RO decision was 
made prior to November 9, 2000, the date the VCAA was enacted 
and the veteran did not receive VCAA notice until March and 
August 2003.  In such instances, the Court held that when 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice 
specifically complying with § 5103(a) or 3.159(b)(1) because 
an initial RO adjudication had already occurred.  Instead, 
the appellant has the right to VCAA content-complying notice 
and proper subsequent VA process.  Pelegrini at 22, 23.  VA 
must provide notice, consistent with the requirements of 
§ 5103(a), 3.159(b), and Quartuccio, supra, that informs the 
veteran of any information and evidence not of record that is 
necessary to substantiate the claim, that VA will seek to 
provide, that the veteran is to provide, and that the veteran 
provide any evidence in his possession that pertains to the 
claims.  The Board finds that the veteran received such 
notice in March and August 2003.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was also harmless error.  While 
the notice provided to the veteran in March and August 2003 
was not given prior to the December 1999 RO adjudication of 
the claims, the notice was provided by the RO prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated and the May 2005 supplemental statement of the 
case provided to the veteran.  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices. 

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those stated at the October 2000 personal hearing; service 
medical records; lay statements; private treatment reports; 
and VA outpatient treatment and examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The relevant evidence including that submitted by the 
veteran will be summarized where appropriate.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).  Moreover, certain chronic 
diseases, such as arthritis, are entitled to service 
connection when such disease is manifested to a compensable 
degree within one year of separation from service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The veteran is seeking entitlement to service connection for 
arthritis of the right knee and right hip.  The Board has 
carefully reviewed the evidence and statements made in 
support of the veteran's claim and finds that, for reasons 
and bases to be explained below, a preponderance of the 
evidence is against the veteran's claim and service 
connection therefore cannot be granted.

With respect to evidence of an in-service disability, service 
medical records contain no complaints, treatment, or 
diagnoses of arthritis of the right knee or right hip.  
Service medical records do indicate that the veteran was seen 
in February 1971 with complaints of two-day history of a 
swollen and tender right ankle.  X-rays at the time were 
negative.  At his June 1971 separation examination, it was 
noted that the veteran's lower extremities were "normal."  

With respect to evidence of a current disability, a March 
1999 report from S.J., M.D. noted that the veteran had no 
limitation of his joints.  

During VA outpatient treatment in April 2000, the veteran 
reported that he had fallen during military service and 
injured his right hip.  On examination, crepitation was seen 
on both knees, with the right worse than the left.  The 
veteran's hips were also "mildly tight."  The impression 
was that he had degenerative joint disease of the hips and 
knees.  In August 2000, it was noted that the veteran had hip 
and knee pains from degenerative joint disease.  In January 
2001, no definite evidence of a neuropathy was observed in 
the right lower extremity.  A nerve conduction study was 
normal with respect to the right sural and anterior tibial 
nerves.  In March 2001, it was noted that the veteran had 
right leg pain and weakness secondary to spinal stenosis.  In 
April 2001, he reported problems with arthritis in his right 
hip and knee and had an injury many years prior that had 
recently given him more trouble.  

At his October 2000 personal hearing, the veteran testified 
that he fell approximately 12 to 14 feet during active 
service in February 1971 and sprained his ankle.  He 
indicated that his right knee and right hip were sore after 
the fall but denied undergoing follow-up treatment.  He 
stated that he was given some medication for pain and that it 
eventually went away.  When asked whether he was diagnosed 
with any condition of the right hip or right knee, the 
veteran indicated that nothing was diagnosed except the fact 
that it was tender and sore to the touch.  He asserted that 
his right knee and right hip were not X-rayed.  

At his July 2001 VA examination, the veteran reported that he 
injured his knee and hip during a fall in service.  He was 
diagnosed with degenerative joint disease of the right hip 
and knee, with loss of function due to pain.  X-ray of the 
right knee showed no fracture, dislocation, or other evidence 
of injury.  No significant degenerative change was present.  
X-ray of the right hip showed no evidence of acute injury.  
There was subchondral sclerosis on the superior margin of the 
acetabulum consistent with early degenerative change.  The 
examiner opined that the veteran's right ankle pain was 
related to the acute injury that he received in service and 
stated further that the pain in the right hip and knee was 
related to "it."  

Treatment records from G.B.D., M.D. dated in September 2002 
noted that the veteran had osteoarthritis of the right hip 
and right knee.  The veteran gave a history at that time of 
having fallen out of a tower in service in Korea in 1970 and 
injuring his right ankle, right hip, and right knee.  He 
reported that he had slow recovery from the injury and that 
X-rays were negative.  In a separate September 2002 report, 
Dr. D. stated that he felt the veteran's arthritis had some 
relation to an old injury sustained during active service.  
In October 2002, Dr. D. stated that he felt that it was 
"likely" that the veteran's old injury in Korea had some 
relation to the pain in his right knee, right hip, and right 
ankle since he had a sprain there and some symptoms ever 
since that time.  

In an April 2005 VA medical opinion, it was noted that the 
veteran's claims folder and service medical records were 
reviewed.  It was also noted that the veteran reported 
falling out of a guard tower during active service and landed 
primarily on his right lower extremity.  Following a review 
of the veteran's medical records and claims folder, the 
examiner opined that he did not believe there was any 
rationale that would support a causal connection between the 
veteran's right ankle disorder, which he did relate to the 
injury in service, and similar problems in his right knee and 
right hip.  The examiner noted that X-rays on file confirmed 
degenerative joint disease of the right ankle and right hip, 
but right knee X-rays were normal.

In July 2005, the veteran submitted a report from S.J., M.D., 
along with a waiver of initial RO consideration.  Dr. S.J. 
noted the veteran's history of a traumatic injury to his 
right ankle and leg in February 1971 while in service.  Since 
then the veteran had reportedly complained of chronic pain in 
his right hip, right knee, and right ankle.  Dr. S.J. noted 
that the veteran was diagnosed by private physicians with 
osteoarthritis of his LS spine, left hip, and left knee.  
Parenthetically, the Board assumes that Dr. S.J. was 
referring to the veteran's right hip and right knee.  Dr. 
S.J. then pointed out that the veteran's only other military 
related evaluation was a VA examination in July 2001, at 
which time the VA examiner concurred with these diagnoses and 
agreed that his old ankle injury contributed to his symptoms 
and physical restriction.  Dr. S.J. pointed out that Dr. D., 
a rheumatologist, also concurred in 2002.  Dr. S.J. then 
provided the following opinion:

It is my opinion that the veteran has degenerative 
arthritis of his LS spine, right hip, right knee, 
and right ankle.  His old military injury of 1971 
has contributed to the development of arthritis in 
these other areas and continues to contribute to 
his ongoing symptoms and restricted activity. 

The Board has reviewed the evidence of record and finds that 
a preponderance of the evidence is against the veteran's 
service connection claims.  As such, the claims are 
accordingly denied.

The Board notes the veteran's contentions that he has right 
knee and right hip arthritis that is related to an in-service 
fall.  However, the objective medical evidence of record does 
not support his contentions.  In particular, the April 2005 
VA examiner determined that he did not believe there was any 
rationale that would support a causal connection between the 
veteran's right ankle disorder that was sustained during 
active service and similar problems in his right knee and 
right hip.  He also noted that X-rays did not show 
degenerative joint disease of the right knee.

The Board notes the opinion offered by the July 2001 VA 
examiner.  However, as indicated by the Board in its July 
2003 remand, that opinion is inadequate in that it is not 
clear whether the examiner was relating the right hip and 
right knee pain to an inservice injury or to the right ankle 
disability; the examiner provided no rationale for his 
opinion; there was no indication that the claims folder 
including service medical records were reviewed; and it was 
based on an incomplete record as the veteran, at a personal 
hearing, indicated that there was significant post-service 
treatment for the disabilities at issue.  

The Board notes that although the April 2005 examiner also 
did not provide a rationale for his opinion, and did not have 
benefit of review of some post-service medical records 
because the veteran did not respond to a VA request for 
information to obtain such records, the more recent opinion 
is clear and unambiguous, unlike the July 2001 opinion, and 
is clearly based on a review of the available records 
contained in the veteran's claims folder including his 
service medical records.  Thus, the Board accords little 
probative weight to the July 2001 VA opinion.

While the Board also has considered the opinions of Dr. D. 
and Dr. S.J., it is clear that their opinions are based 
essentially on the veteran's reported history.  As noted the 
veteran indicated that he sustained injuries to the right 
hip, right knee and right ankle in service although service 
medical records only show treatment for a tender and swollen 
right ankle.  Further, the veteran reported that he had a 
slow recovery from the injury and that he had had some 
symptoms since the injury in Korea.  Again, this information, 
which appears to have formed the basis of Dr. D.'s opinion, 
is based on the veteran's reported history which is not 
corroborated by the record with respect to the right hip and 
right knee.  In addition, Dr. S.J. refers to the July 2001 VA 
examination report but makes no reference to the April 2005 
VA examination report.  As such, the Board accords less 
weight to the opinions provided by Dr. D. and Dr. S.J.  The 
Board notes that when a medical opinion relies at least 
partially on the veteran's rendition of his own medical 
history, the Board is not bound to accept the medical 
conclusions as they have no greater probative value than the 
facts alleged by the veteran.  See Swann v. Brown, 5 Vet. 
App. 177, 180 (1993). 

To the extent that the veteran contends that he has arthritis 
of the right knee and right hip that is etiologically related 
to active service, it is now well established that a person 
without medical training, such as the veteran, is not 
competent to provide evidence on medical matters such as 
diagnosis or etiology of a claimed condition.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 
38 C.F.R. § 3.159(a) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
finding that the veteran has arthritis of the right knee and 
right hip that is etiologically related to active service.  
The appeal is accordingly denied.


ORDER

Service connection for arthritis of the right knee is denied. 

Service connection for arthritis of the right hip is denied. 



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


